Citation Nr: 1726916	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO. 09-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine from April 16, 2009.

2. Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 10, 2009.


REPRESENTATION

Veteran represented by:	George Billinson, Attorney at Law


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 2002 to July 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an August 2013 rating decision, the RO assigned a 50 percent evaluation for the Veteran's PTSD effective from July 28, 2007, to April 9, 2009, and 30 percent since April 10, 2009. In an October 2015 decision, the Board denied an initial evaluation in excess of 50 percent prior to April 10, 2009.  The Veteran did not appeal this decision, and thus that portion of the Veteran's claim is final and no longer part of the current appeal.  The only portion on appeal involving the claim for increase for PTSD is an initial evaluation in excess of 30 percent as of April 10, 2009.  

Also in the August 2013 rating decision, the RO awarded a 10 percent evaluation for degenerative joint disease of the lumbar spine, effective April 16, 2009.  In the October 2015 Board decision, it granted an initial evaluation of 10 percent prior to April 16, 2009, and specifically denied an evaluation in excess of 10 percent for that time period.  The Veteran did not appeal this decision, and thus that portion of the Veteran's claim is final and no longer part of the current appeal.  The only portion on appeal involving the claim for increase for degenerative joint disease of the lumbar spine is an initial evaluation in excess of 10 percent as of April 16, 2009.  

In a December 2016 rating decision, the RO granted service connection for radiculopathy of the right lower extremity associated with degenerative joint disease of the lumbar spine and assigned a 10 percent evaluation, effective April 19, 2016. As the RO included this issue in a December 2016 supplemental statement of the case, the Board has included it as part of the current appeal.  

In the October 2015 decision, the Board remanded the claims for increase for degenerative joint disease of the lumbar spine and PTSD for further development. There was substantial compliance with the Board's remand directives to decide the claims on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. Since April 16, 2009, the Veteran's degenerative joint disease of the lumbar spine has not exhibited forward flexion of the thoracolumbar spine less than 60 degrees, combined range of motion of the thoracolumbar spine was less than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or favorable or unfavorable ankylosis of the entire thoracolumbar spine at any point during the appeal period.

2. Radiculopathy of the right lower extremity has not been manifested by moderate incomplete paralysis of the sciatic nerve since April 19, 2016, nor mild incomplete paralysis of the sciatic nerve prior to April 19, 2016.

3. Since April 10, 2009, the Veteran's PTSD has not been manifested by occupational and social impairment with reduced reliability and productivity at any point during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met since April 16, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2016).

2. The criteria for an initial compensable rating for radiculopathy of the right lower extremity prior to April 19, 2016, or in excess of 10 percent as of April 19, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8520 (2016).

3. The criteria for disability rating in excess of 30 percent for PTSD have not been met since April 10, 2009. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990); See also Timberlake v. Gober, 14 Vet. App. 122 (2000). The Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court. 38 U.S.C.A. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to his through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Lay evidence may establish a diagnosis of a simple medical disability, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine & Radiculopathy

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. See 38 C.F.R. § 4.40.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment). 

All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Degenerative joint disease of the lumbar spine is to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (38 C.F.R. § 4.71a, DC 5243 (2016)), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankyloses of the entire thoracolumbar spin. A 50 percent rating is assigned for unfavorable ankylosis of entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a, DC 5243. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Veteran contends that his lumbar spine disability should be rated higher than the currently-assigned disability rating of 10 percent under 38 C.F.R. § 4.71a, DC 5243. 

In an April 2009 VA examination report, the Veteran complained of mild low back pain with intermittent flare-ups which he indicated was "not that bad" most of the time but at other times the pain would prevent him from being able to bend over. The Veteran reported seven to eight major flare-ups per year with a duration of three to four days each. He indicated that the flare-ups would result in severe low back pain, which caused him to avoid all exercise, sports, exertional chores, and recreation. The Veteran denied any incapacitating flare ups in the 12 months preceding the VA examination. He reported no treatment for his lumbar spine disability. 

A physical examination showed that the Veteran's lumbar spine exhibited a normal curvature. The Veteran did not exhibit lumbar spine muscle atrophy, weakness, or guarding. The Veteran's gait and posture were normal without the use of an assistive device. The physical examination revealed pain with motion, and tenderness bilaterally of the lumbar spine. The Veteran's lumbar spine range of motion showed forward flexion to 90 degrees, extension to30 degrees with pain at 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 45 degrees and right lateral rotation to 45 degrees. The combined range of motion was 270 degrees. The VA examiner indicated that straight leg raise tests were negative bilaterally, that there was no pelvic tilt, and that paraspinal tenderness and tension were negative. There was no additional loss of range of motion with repetitive motion testing. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities. 

The examination report indicates that the Veteran's lumbar spine disability did not have any effect on his usual daily activities and no significant effect on his occupation. 

An April 2009 x-ray performed on the Veteran's lumbar spine revealed that five lumbar vertebra appeared normally aligned. There was no significant disc height loss or spur formation appreciated and no acute fracture identified. The sacroiliac joints and visualized hip joints were unremarkable. There was also no significant soft tissue abnormality. The physician's impression was that there was no significant abnormality of the lumbar spine. The VA examiner noted that the x-ray of the lumbar spine was normal and that the disability listed as degenerative joint disease of the lumbar spine was actually a low back strain that occurred as intermittent flare-ups.

During the April 2016 VA examination, the Veteran complained of daily constant mild low back pain. He reported that every few months experienced episodes of increased low back pain with shooting pain down the back of the right thigh, which "might occur with strenuous bending type activity but not necessarily." The flare-ups lasted three to five days and during these flare-ups, he "did not do much." For treatment, he would use Icy Hot, his wife would massage him, and he would relax. The Veteran indicated that he did not take any medication, including over-the-counter medications. These flare-ups would occur three to four times a year. The Veteran reported that a flare-up happened a month and a half before the April 2016 VA examination. The VA examiner noted that pain, weakness, fatigability or incoordination would significantly limit functional ability with flare-ups with pain. The Veteran reported that he would reduce his exercise and chores, however, did not miss work even though flare-ups were worse with bending. The Veteran reported that his pain was at its worst in the morning for the first two hours after waking up but then it gradually decreased. Normally walking and lifting did not precipitate pain, however, repetitive bending did. The Veteran did not have any other neurologic abnormalities related to the lumbar spine disability including urinary or fecal incontinency.

A physical examination showed that the Veteran's lumbar spine exhibited minimal tenderness over the right sacroiliac joint and right lateral low back but no tenderness midline over spine. The examination showed pain that did not result in functional loss and there was no evidence of pain with weight bearing. The Veteran did not exhibit muscle atrophy, guarding, muscle spasms, or ankylosis. The Veteran's lumbar spine range of motion showed forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees with pain, right lateral flexion to 30 degrees, left lateral rotation to 30 degrees with pain and right lateral rotation to 30 degrees. The combined range of motion was 240 degrees indicating that the Veteran's range of motion were all within normal limits. The Veteran was able to perform repetitive-use testing with three repetitions with no additional loss of range of motion. The examiner wrote that active range of motion did not show any weakness, fatigue, or incoordination. Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time. The Veteran exhibited normal motor skills, normal pinprick, and normal strength in the lower extremities. Straight leg raising tests were negative. Deep tendon reflexes were rated "2+" or normal and were equal in the lower extremities. The Veteran had intermittent mild pain and numbness in the right lower extremity due to radiculopathy with involvement in the right L4/L5/S1/S2/S3 (sciatic nerve) but no other signs or symptoms of radiculopathy. The examiner indicated that the Veteran had IVDS of the thoracolumbar spine but did not have any episodes of acute signs due to IVDS that required prescribed bed rest in the 12 months preceding the April 2016 VA examination.

An April 2016 x-ray performed on the Veteran's lumbar spine indicates that there was some loss of the normal lumbar lordosis and mild retrolisthesis at L3/L4. There was a small osteophyte off the L4 anterior-superior endplate and disc space narrowing was mild at L4/L5 and moderate at L5/S1. The sacroiliac joints and symphysis pubis were unremarkable. The physician's impression was degenerative findings. Magnetic resonance imaging (MRI) performed in May 2016 indicates that other than degenerative changes, bone marrow signal was within normal limits and there was no evidence of acute fracture deformity. The vertebral body heights were maintained. There were no acute abnormalities of the paraspinal structures and the physician's impression was degenerative changes from L3/L4 through L5/S1.

The evidence indicates that throughout the appeal period, the Veteran's lumbar spine disability manifested with pain, however, forward flexion of the thoracolumbar spine was not less than 60 degrees, the combined range of motion of the thoracolumbar spine was not less than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been shown. Forward flexion of the thoracolumbar spine was shown to be within normal limits or 90 degrees during both the April 2009 and April 2016 VA examinations and the combined range of motion of the thoracolumbar spine was 270 during the April 2009 VA examination and 240 during the April 2016 VA examination. Accordingly, a disability rating in excess of 10 percent for a lumbar spine disability at any point in the appeal period is not warranted.

The Board has considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but a higher rating is not warranted for the Veteran's disability picture. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The April 2009 VA examination report indicates that the Veteran had pain following repetitive motion but there was no additional limitation following three repetitions of range of motion testing. The Veteran reported that he experienced flare-ups that would result in severe low back pain which caused him to avoid all exercise, sports, exertional chores, and recreation but denied any incapacitating flare-ups and denied any treatment. The examination report indicates that the Veteran's lumbar spine disability did not have any effect on his usual daily activities and no significant effect on his occupation. 

In the April 2016 VA examination report, the examiner noted that the Veteran reported episodes of increased low back pain with shooting pain down the right thigh that would sometimes occur with strenuous bending activity but not all the time. These episodes would last three to five days but the Veteran reported would be resolved with the use of Icy Hot, relaxation, and massage from his wife. The Veteran reported no functional loss or functional impairment regardless of repetitive use. The April 2016 VA examiner opined that the Veteran's thoracolumbar spine disability did impact his ability to work by not being able to perform constant or severe repetitive bending motions, however noted that mild to moderate bending is acceptable. The examiner noted that there were no additional limitations for physical employment and no limitations for sedentary employment. The April 2016 VA examination report shows that the Veteran is employed as a government contractor in information technology with no heavy lifting involved. The Veteran had not missed any work in the 12 months preceding the examination for his lower back disability and stated that it did not cause him to miss work. The Veteran only had to reduce exercise and chores during flare-ups. 

After considering the effects of pain and functional loss, forward flexion was not less than 60 degrees for the thoracolumbar spine and the combined range of motion of the thoracolumbar spine was not less than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, and favorable or unfavorable ankylosis of the entire thoracolumbar spine has not been present. Thus, a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for the entire appellate period.

Separate ratings for neurological abnormalities associated with the Veteran's thoracolumbar spine disability were also considered but are not warranted. April 2009 and February 2016 VA examination reports indicate that the Veteran did not have these neurological abnormalities related to the thoracolumbar spine disability; to include bowel or bladder problems. Accordingly, a separate rating for neurological symptoms is not applicable for the time period prior to April 16, 2016.

As noted above, radiculopathy of the right lower extremity has been assigned an initial disability rating of 10 percent, effective April 16, 2016, under 38 C.F.R. § 4.124a, DC 8520. DC 8520 provides the rating criteria for paralysis of the lower radicular group (sciatic nerve).

Under DC 8520, which provides the rating criteria for paralysis of the sciatic nerve, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve group, a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve group, a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve group, a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve group, with marked muscular atrophy, and an 80 percent rating is assigned for complete paralysis of the sciatic nerve group (the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost).

The April 2016 VA examination report indicates that the Veteran has radicular pain due to radiculopathy including intermittent pain (usually dull) and numbness that were mild in the right lower extremity. The Veteran did not have any other signs or symptoms of radiculopathy and involvement was in the right sciatic nerve with mild severity. The Veteran's radicular symptoms in the right lower extremity due to his service-connected degenerative joint disease of the lumbar spine was not shown to be indicative of moderate incomplete paralysis of the sciatic nerve group.  

In sum, the preponderance of the evidence is against an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine from April 10, 2009 and against an initial rating in excess of 10 percent for radiculopathy of the right lower extremity from April 19, 2016. As the preponderance of the evidence is against the claim for higher ratings, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


PTSD

PTSD is evaluated under the General Rating Formula Mental Disorders. See 38 C.F.R. § 4.130, DC 9411. Under the General Rating Formula for Mental Disorders, a 30 percent disability rating is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is assigned for major depressive disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. 

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)). 

The Board notes that the use of the GAF scale has been abandoned in the DSM-V because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013). In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal. 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994). 

The Court in Mauerhan v. Principi stated that "when evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule. Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupation and social impairment." See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive. Id. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 442.

The Veteran contends that his PTSD should be rated higher than the currently-assigned disability rating of 30 percent. In an August 2009 statement through his representative, the Veteran contends that a 50 percent disability rating is warranted because his PTSD causes him significant social impairment, including difficulty in establishing and maintaining effective relationships. Further, the Veteran contends that his PTSD interferes with his completion of routine activities, ability to function independently, and maintenance of his personal appearance and that he is unable to establish or maintain effective relationships outside of his immediate family and thus a 70 percent disability rating is warranted. VA examinations performed in April 2009 and April 2016 show that an increased rating is not warranted for the Veteran's PTSD symptoms.

The Veteran was afforded a VA examination in April 2009 for his PTSD. At the examination, the Veteran was described to be casually dressed. The Veteran's attention was intact and he had a cooperative and relaxed attitude. His affect was normal, his mood was good, and his speech and psychomotor activity were unremarkable. The VA examiner indicated that the Veteran was oriented to person, time, and place with no delusions or hallucinations. The examination report also reflects that the Veteran was of average intelligence and understood the outcome of his behavior. The Veteran had good impose control, was able to maintain minimum personal hygiene, and did not have problems with activities of daily living. 

The Veteran reported that he had good relationships with his wife, four young children, and other family members. He also reported that he did not have friends nor had a need for them. The Veteran stated that he participated in a few social activities with his family and that he was pursuing an associate's degree. He reported no history of suicide attempts or violence/assaultiveness or homicidal thoughts. The Veteran was able to interact appropriately with others and was able to meet family and work responsibilities. He reported irritability that interfered with social relationships and moderate impairment that has persisted since 2007. 

The VA examiner indicated that the Veteran's prognosis for improvement of his psychiatric disability and impairments in functional status was fair to good. The Veteran was determined to be capable of managing his own financial affairs and his memory was normal, though he reported some difficulty in recalling recently acquired information and simple instructions. The VA examiner concluded that there was not a total occupational and social impairment or even reduced reliability and productivity due to the Veteran's PTSD symptoms. The Veteran did not exhibit occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. The VA examiner also indicated that there were not PTSD signs and symptoms that were transient or mild that decreased work efficiency and ability to perform occupational tasks during periods of significant stress. The VA examiner opined that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning. The Veteran reported decreased concentration, difficulty sleeping and sleep disruption, irritability, and diminished interest or participation in significant activities. The VA examiner confirmed a diagnosis of PTSD and the Veteran was assigned a GAF score of 65.

In an August 2009 affidavit, the Veteran described his PTSD as having a significant effect on his life and the lives of his wife and children.  He described having regular nightmares that would wake him up, and he would wake up disoriented. He described having panic attacks and feeling depressed.  The Veteran wrote that he had difficulty following through on things or completing complex tasks, such as coursework for school.  He also wrote he had difficulty managing the details of day-to-day life, such as keeping appointments, maintaining appropriate dress, and making family decisions.  The Veteran stated he did not have relationships with co-workers outside of work. The Veteran's wife's affidavit essentially mirrored the Veteran's affidavit.

The Veteran was afforded another VA examination in April 2016. The Veteran was diagnosed with mild resolving PTSD under DSM-V. During the VA examination, the Veteran stated that he had been married for 15 years (his only marriage) and had four children. The Veteran described a "good most of the time" relationship with his wife with "normal" marital tension and a "very good" relationship with his children. He denied any concerns about domestic violence or physical aggression in the home. The Veteran also reported a good relationship with his parents and siblings. He saw his parents regularly, generally weekly, and his brother in Tucson, Arizona about every other weekend. The Veteran also had a good relationship with his wife's family and indicated that they resided locally and reported that he had a "good family support network." The Veteran completed an associate's degree in general studies in September 2015 and was planning to pursue a bachelor's degree in information technology / computer science in Fall 2016. The Veteran was also working to obtain his CISCO certification and had finished 1 of the 4 classes required.

During the April 2016 VA examination, the Veteran's appearance was normal and his hygiene was appropriate. His mood was "good" and euthymic. The Veteran's speech, psychomotor, and eye contact were normal. He did not show abnormal movements and was pleasant and towards the examiner; easily establishing rapport. His affect was full range and appropriate and his thought process was normal, logical and goal directed, with no signs of delusions, hallucinations, or obsessions. The VA examiner indicated that the Veteran was fully oriented with normal memory, his attention was within normal limits, and that he had average judgment and intelligence, good reasoning, fair insight, and impulse control.

The weight of the evidence demonstrates that throughout the appeal period, the criteria for an increased disability rating in excess of 30 percent for the Veteran's service-connected PTSD have not been met. Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms such as: flattened affect; circumstantial; circumlocutory; or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintain effective work and social relationships. 38 C.F.R. § 4.130, DC 9411. The Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on other areas of overall occupational and social functioning. 38 C.F.R. § 4.126(a).

The symptoms exhibited by the Veteran are fully contemplated by the 30 percent disability rating in effect, which encompasses occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, chronic sleep impairment. The April 2009 VA examiner indicated that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning. The symptoms described by the Veteran and his wife in their August 2009 affidavits are also contemplated by the 30 percent rating: depressed mood, occasional decrease in work efficiency, chronic sleep impairment, and difficulty making decisions.  The Veteran has remained at the same employer since 2008.

The April 2016 VA examination report reflects that the Veteran is currently employed full time as a government contractor as an unmanned aerial vehicle (UAV) flight simulator technician and had been there since 2008. The Veteran denied any history of negative performance ratings or problems performing occupational duties and reported good relationships with coworkers and leadership, though he worked by himself most of the time. The Veteran stated that he could not be around people and that the only time he left the home was to go to work or to the store with his wife. There is not an indication that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity. The examination report also indicates that the Veteran did not have any recent write-ups or reprimands from his place of employment.

The Veteran consistently denied suicidal or homicidal ideation, delusions, and hallucinations. VA examiners have consistently documented orientation in all spheres, an ability to perform activities of daily living including maintaining minimal personal hygiene, appropriate behavior, intact memory processes, and ability to manage his own finances. In addition, VA examiners have documented no gross impairment in thought process or communication. The Veteran has relationships with his wife, children, parents, other family members, and a friend from the military whom he keeps telephone contact with. The VA examination reports are unremarkable for any risk of self-harm. The Veteran has not been hospitalized for mental health and the record does not show that the Veteran has expressed any self-harm or harm to others. The record reflects that the Veteran was able to maintain numerous interpersonal relationships. The evidence has also shown that the Veteran has worked full time throughout the appeal at the same place. 

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD does not manifest in occupational and social impairment with reduced reliability and productivity since April 10, 2009, and a 50 percent disability rating is not warranted. The April 2016 VA examiner indicated that the Veteran had symptoms including depressed mood, anxiety, and chronic sleep impairment which are specifically contemplated in the 30 percent disability rating. Furthermore, the April 2016 VA examiner indicated that since the April 2009 VA examination, there was a progression of stabilization and improvement of the Veteran's mental status over time. Criteria D and G under DSM-5 were not met for PTSD during April 2016 VA examination; specifically there were no negative alterations in cognitions and mood associated with the traumatic event and that PTSD symptoms did not cause clinically significant distress or impairment in social, occupation, or other important areas of functioning. The Veteran's PTSD more nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which warrants a 30 percent disability rating and no higher.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating in excess of 30 percent for PTSD from April 10, 2009. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine from April 16, 2009, is denied.

An initial compensable rating for radiculopathy of the right lower extremity prior to April 19, 2016, or in excess of 10 percent as of April 19, 2016, is denied.

An initial evaluation in excess of 30 percent for PTSD from April 10, 2009, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


